TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00222-CV



                    In re Arroyo Colorado and Isla Santiago Master Trust


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                            MEMORANDUM OPINION


               Relators filed their petition for writ of mandamus, amended petition for writ of

mandamus, second amended petition for writ of mandamus, and motion for emergency relief,

seeking to void any actions taken by the respondent trial court judge after December 3, 2009. See

Tex. R. App. P. 52.8, 52.10. On April 23, 2010, we denied relators’ motion for emergency relief,

and now, having reviewed the petitions, relators’ record, and the response and supplemental response

by the real parties in interest, we deny the second amended petition for writ of mandamus.



                                                     ____________________________________

                                                     David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: April 30, 2010